February 16, 2016 VIA EDGARCONFIDENTIALMr. Rufus Decker, Accounting Branch ChiefMs. Linda CvrkelDivision of Corporation FinanceU.S. Securities and Exchange Commissiontreet, NEWashington, D.C. 20549 Re: China Xiniya Fashion LimitedForm 20-F for Fiscal Year Ended December 31, 2014Filed April 28, 2015Response dated January 15, 2016File No. 1-34958Dear Mr. Decker and Ms. Cvrkel:China Xiniya Fashion Limited (the "Company") thanks the staff of the Securities and Exchange Commission (the "Staff") for its letter dated February 5, 2016 and its review of and comments on the Company's annual report on Form 20-F filed on April 28, 2015 (the "2014 Annual Report"). In response to the Staff's comments, the Company will reflect in its Annual Report on Form 20-F for the year ended 2015 the financial statement revisions requested by the Staff, including the requested reclassification adjustments to sales and costs of sales amounts in the 2014 financial statements to reflect the change in estimate and to account for the subsequent resales in the same manner as the other sales.* * * If you have any questions regarding this submission, please contact our compliance counsel, Mr. Alan Seem of Shearman & Sterling LLP, at +1-650-838-3753 or aseem@shearman.com or contact meat ngcheejiong@xiniya.com. Very truly yours,/s/ Chee Jiong NgChee Jiong NgChief Financial OfficerEnclosures cc: Qiming Xu, Chairman and Chief Executive Officer, China Xiniya Fashion LimitedAlan Seem, Shearman & Sterling LLP
